                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JOHNNY TIPPINS,

                       Petitioner,                    Case No. 2:19-cv-4
v.                                                    Honorable Janet T. Neff
CATHERINE S. BAUMAN,

                       Respondent.
____________________________/

                                            OPINION

               This purports to be a habeas corpus action brought by a state prisoner under 28

U.S.C. § 2241. Promptly after the filing of a petition for habeas corpus, the Court must undertake

a preliminary review of the petition to determine whether “it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled to relief in the district

court.” Rule 4, Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be

summarily dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court

has the duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4

includes those petitions which raise legally frivolous claims, as well as those containing factual

allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir.

1999). After undertaking the review required by Rule 4, the Court concludes that the petition must

be dismissed because it fails to raise a meritorious federal claim.
                                             Discussion

                       Factual allegations

               Petitioner Johnny Tippins is incarcerated with the Michigan Department of

Corrections at the Alger Correctional Facility (LMF) in Munising, Michigan. Following a bench

trial in the Wayne County Circuit Court, Petitioner was convicted of second-degree murder, Mich.

Comp. Laws § 750.317, and felony firearm, Mich. Comp. Laws § 750.227b. On January 28, 2003,

the court sentenced Petitioner to a prison term of 26 to 50 years on the murder conviction to be

served consecutively to a prison term of 2 years on the felony firearm conviction.

               On January 2, 2019, Petitioner filed this habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on January 2, 2019. (Pet., ECF No. 1, PageID.9.)

               The petition raises four grounds for relief, as follows:

       I.      Warden Bauman and MDOC continue to hold me in administrative
               segregation without resolving the initial issue that caused me to be placed
               in protective segregation, the order to return to general population is an
               unreasonable order. The hearing officer has believed a hearing was held
               and I agreed to go to GP and no hearing held.

       II.     This administration continue to write misconduct tickets on me for refusal
               to go to General Population. Petitioner was placed in protective segregation
               without provided an administrative hearing he was ordered to return to unit
               where threats of viol[ence] against him were made. The order to return to
               GP was unreasonable and Petitioner refused.

       III.    Correction officers has been harassing me by not giving me my food trays,
               contaminating my food trays, refuse to give me haircut, and taking property
               because I refuse to go to general population.

       IV.     Law library refuse to give copies and law material because I am suing this
               administration. All these actions are to cause me to go to general population
               which would subject me to an assault that in which prison officials are not
               trying to avoid.


                                                 2
(Pet., ECF No. 1, PageID.6-8.)

               Although Petitioner filed his petition on the form for a petition for a writ of habeas

corpus under 28 U.S.C. § 2241, his allegations have nothing to do with the fact or duration of his

confinement. Instead, Petitioner complains about the conditions of his confinement. Petitioner

contends that Respondent has violated his constitutional rights by keeping him in administrative

segregation, insisting that he be released to the general population despite a threat to his safety

there, interfering with his food, and interfering with this access to the courts. Petitioner asks the

Court to order his transfer to a different prison where he will not be endangered by threats of

violence. He also asks the Court to remove misconduct convictions for disobeying a direct order

that followed from his refusal to return to general population. Finally, he seeks an order returning

him to his proper security level and removing him from the MDOC Offender Tracking Information

System for his safety.

                         Discussion

               The instant petition is subject to summary dismissal because Petitioner is

challenging the conditions of his confinement. Where a prisoner is challenging the very fact or

duration of his physical imprisonment and the relief that he seeks is a determination that he is

entitled to immediate release or a speedier release from that imprisonment, his sole federal remedy

is a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). However,

habeas corpus is not available to prisoners who are complaining only of the conditions of their

confinement or mistreatment during their legal incarceration. See Martin v. Overton, 391 F.3d 710,

714 (6th Cir. 2004); Lutz v. Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007). Complaints

like the ones raised by Petitioner, which involve conditions of confinement, “do not relate to the

legality of the petitioner’s confinement, nor do they relate to the legal sufficiency of the criminal



                                                 3
court proceedings which resulted in the incarceration of the petitioner.” Id. (quoting Maddux v.

Rose, 483 F. Supp. 661, 672 (E.D. Tenn. 1980)).

                  Even Petitioner’s challenges to his misconduct convictions do not relate to the fact

or duration of his confinement. The Sixth Circuit has examined Michigan statutory law, as it

relates to the creation and forfeiture of disciplinary credits1 for prisoners convicted for crimes

occurring after April 1, 1987. In Thomas v. Eby, 481 F.3d 434 (6th Cir. 2007), the court determined

that loss of disciplinary credits does not necessarily affect the duration of a prisoner’s sentence.

Rather, it merely affects parole eligibility, which remains discretionary with the parole board. 481

F.3d at 440. Building on this ruling, in Nali v. Ekman, 355 F. App’x 909 (6th Cir. 2009), the court

held that under the current iteration of Michigan’s good behavior reward scheme, known as

disciplinary time,2 a misconduct citation in the Michigan prison system does not necessarily affect

the length of confinement. 355 F. App’x at 912; accord, Wilson v. Rapelje, No. 09-13030, 2010

WL 5491196, at *4 (E.D. Mich. Nov. 24, 2010) (Report & Recommendation) (holding that

“plaintiff’s disciplinary hearing and major misconduct sanction does not implicate the Fourteenth

Amendment Due Process Clause”), adopted as judgment of court, 2011 WL 5491196 (Jan. 4,

2011).

                  Even if habeas corpus is not an appropriate means to obtain the relief Petitioner

seeks, at least with respect to some of his claims challenging the conditions of his confinement, he

may bring them under 42 U.S.C. § 1983. Id.; see also Austin v. Bell, 927 F. Supp. 1058, 1066




1
  For crimes committed after April 1, 1987, Michigan prisoners earn “disciplinary credits” under a statute that
abolished the former good-time system. Mich. Comp. Laws § 800.33(5).
2
 For some crimes committed after December 15, 1998, and all crimes committed after December 15, 2000, Michigan
prisoners are “penalized” with “disciplinary time” under a statute that abolished the disciplinary credit system. Mich.
Comp. Laws § 800.34.

                                                          4
(M.D. Tenn. 1996). Indeed, Petitioner has already done so. See Tippins v. Washington et al., No.

2:18-cv-69 (W.D. Mich.).

               Because Petitioner challenges only the conditions of his confinement, his claims

“fall outside of the cognizable core of habeas corpus relief.” See Hodges v. Bell, 170 F. App’x

389, 393 (6th Cir. 2006). Although pro se litigants are treated to less stringent pleading formalities,

courts still require such litigants to meet basic pleading standards. Wells v. Brown, 891 F.2d 591,

594 (6th Cir. 1989). “Arguably, hanging the legal hat on the correct peg is such a standard, and

‘[l]iberal construction does not require a court to conjure allegations on a litigant’s behalf.’”

Martin, 391 F.3d at 714 (quoting Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)

(dismissing a § 1983 suit brought as a § 2254 petition)). The Sixth Circuit has held that where, as

here, the claims about the conditions of confinement are not cognizable in an action under § 2254,

the district court must dismiss the habeas action without prejudice to allow the petitioner to raise

his potential civil rights claims properly in a § 1983 action. Martin, 391 F.3d at 714.

                                             Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

                                                  5
lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where

court summarily dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New

York, 865 F.2d 44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when

habeas action does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050

n.1 (2d Cir. 1983) (issuing certificate would be inconsistent with a summary dismissal).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability.



                                                  6
            The Court will enter a judgment and order consistent with this opinion.




Dated: January 30, 2019                          /s/ Janet T. Neff
                                                 Janet T. Neff
                                                 United States District Judge




                                             7
